Citation Nr: 0634068	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-04 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to September 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2006 a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.


The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

An August 2002 rating decision granted service connection for 
the disability at issue, rated 10 percent, effective March 
30, 1998.  The rating on appeal increased the the rating for 
the disability to 40 percent, also effective March 30, 1998.  

The veteran was last examined by VA to evaluate the 
disability at issue in March 2005.  In June 2005, he 
underwent surgery for his back.  At the January 2006 Travel 
Board hearing, the veteran testified that he has tingling 
feelings running down his legs constantly and was unable to 
sleep at night.  He described the senation as "pin needle -
type".  He indicated he was taking pain medication 
prescribed by his primary care physician for his back, but 
had not seen a specialist for the back or for alleged 
associated neurological symptoms.

In light of the suggestions of increased severity of the 
disability since his last VA examination in March 2005, 
specifically the need for a surgical procedure in June 2005, 
and the veteran's allegations of neurological symptoms, a 
contemporaneous examination is indicated.  Furthermore, any 
outstanding pertinent treatment records should be secured.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify all providers of treatment he 
received for his back disability since 
March 2005.  Specifically, he should be 
asked to identify the prvate physician who 
has been prescribing pain medication for 
the disability.  The RO should secure 
complete treatment records from all 
sources identified.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
severity of all symptoms of his low back 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must be provided copies of the 
criteria for rating back disability 
effective prior to September 23, 2002, 
those which took effect on that date, and 
those that became effective September 26, 
2003.  The findings reported by the 
examiner must be sufficiently detailed to 
permit rating under all the alternate 
criteria, prior and revised.  It should 
specifically be noted if the disability 
has resulted in incapacitating episodes 
(bedrest prescribed by physician).  Any 
indicated studies (specifically including 
ranges of motion) should be completed.  If 
neurological consult is sought, the 
neurologist should have the veteran's 
claims file available for review, and 
should describe all neurological symptoms 
in detail.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned, if in order, to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).


